By the Couiit.
The judge having ruled that the defendants were liable on their covenants, for the tax of 1848, which was in favor of the plaintiffs, die only question was, whether it had been paid by the defendants, on which question the burden of proof was on them. The bill was made out to the defendants and presented to diem, and they referred the plaintiffs to Norris. They then made out the bill to Norris, and applied to him, and, after some doubt and hesitation, he paid it. That, in point of face, it was the tax of 1848 which was thus paid by Norris, was found by the jury, and must be taken to be true. The judge instructed the jury, that if, upon such reference by the defendants to Norris, he paid it, with the knowledge and assent of the defendants, it was a discharge of the plaintiffs’ demand. This, we think, was clearly right. If a creditor applies to his debtor for payment, and he, by a written or verbal order, requests another to pay it, whether bound to do so or not, and he does pay it, it is a payment of the debt, and discharges the claim of the creditor.

Exceptions overruled.